Citation Nr: 0008480	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a 
pulmonary/respiratory disorder.

3. Entitlement to a disability rating greater than 10 percent 
for left knee chondromalacia patella.

4. Entitlement to a disability rating greater than 10 percent 
for right knee chondromalacia patella.

5. Entitlement to a compensable disability rating for a 
corneal scar of the left eye.

6. Entitlement to a disability rating greater than 30 percent 
for a right shoulder disability.

7. Entitlement to a disability rating greater than 20 percent 
for a left shoulder disability.

8. Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Air Force from 
February 1979 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).   

The record reflects that by rating decision dated in April 
1993, service connection was granted for hemorrhoids, 
chondromalacia of both knees, and a left eye corneal scar.  
Service connection was denied for disabilities of the right 
and left shoulder, a back disorder, and for a disorder caused 
by in-service exposure to chemicals.  The appellant filed a 
timely notice of disagreement as to all of the foregoing 
issues, including the disability ratings assigned to the 
service-connected disorders.  

By hearing officer decision dated in July 1994, service 
connection was granted for bursitis with pain and crepitus of 
the right and left shoulders.  A November 1994 rating 
decision assigned zero percent ratings as to each shoulder 
disability.  In January 1995, the appellant filed a notice of 
disagreement as to the assigned disability ratings.  By 
rating decisions dated in June 1998, each shoulder was 
assigned a 10 percent disability evaluation, effective 
September 1992, the date of the appellant's separation from 
active military service.  A 10 percent disability rating was 
also granted for each of the appellant's knees.  By rating 
decision dated in October 1999, a 30 percent disability 
rating was assigned for the right shoulder disability, and a 
20 percent evaluation was assigned for the left shoulder 
disorder.  

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In this 
regard, the appellant's rating claims have remained in 
appellate status since the filing of his notice of 
disagreement in May 1993.  See also AB v. Brown, 6 Vet. App. 
35 (1993) [a claim remains in controversy where less than the 
maximum available benefits are awarded].

For reasons which will be discussed in detail below, the 
Board has redenominated the issue of entitlement to service 
connection for residuals of exposure to chemicals to 
entitlement to service connection for a pulmonary disability.


FINDINGS OF FACT

1. The appellant sustained back trauma in service and has had 
continuity of symptoms since that time.  There is some 
evidence of a current back disability.

2. The appellant has proffered evidence of a current 
pulmonary disability which has been linked to in-service 
tobacco use.

3. The appellant's left and right knee chondromalacia is 
characterized by crepitus with minimal pain and minimal 
loss of function.

4. The scar of the appellant's left cornea does not result in 
an irregular, duplicated, enlarged, or diminished image.  

5. The appellant's right (major) shoulder and left (minor) 
shoulder bursitis results in functional impairment 
equivalent to limitation of motion to midway between the 
side and shoulder. 

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The claim of entitlement to service connection for a 
pulmonary or respiratory disorder is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3. The schedular criteria for the assignment of a disability 
rating greater than 10 percent for a left knee disorder 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

4. The schedular criteria for the assignment of a disability 
rating greater than 10 percent for a right knee disorder 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

5. The schedular criteria for the assignment of a compensable 
disability rating for left eye corneal scarring have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.84a, Diagnostic Code 6011 (1999).

6. The schedular criteria for the assignment of a disability 
rating greater than 30 percent for right (major) shoulder 
disability have not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

7. The schedular criteria for the assignment of a disability 
rating greater than 20 percent for left (minor) shoulder 
disability have not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The appellant contends that he has a back disability that was 
incurred while on active military service.  He also argues 
that he should be granted service connection for a pulmonary 
disability, claimed as residual of in-service exposure to a 
toxic substance.  He further claims that the severity of the 
service-connected bilateral knee, bilateral shoulder, left 
eye and hemorrhoid disorders are greater than is contemplated 
by the currently assigned ratings.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
of law, and in light of the appellant's contentions, the 
Board will first review the generally applicable law as it 
pertains to all of the appellant's claims.  A discussion of 
the factual evidence of record as to each of the appellant's 
claims, followed by a discussion of the law applicable to 
each claim, will follow.  The Board will then analyze each of 
the appellant's claims in turn.    

Law and Regulations

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (1999).

Rating Disabilities

Disability ratings are to be determined by the application of 
a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
Because the appellant's rating claims have been in continuous 
appellate status since the initial grants of service 
connection, the Board's inquiry must be upon all medical and 
lay evidence of record reflecting the severity of his 
disability since the submission of his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

The well-grounded claim requirement

In order for VA to consider claims of entitlement to service 
connection, and claims of entitlement to disability ratings 
greater than are assigned, a claimant bears the predicate 
burden of submitting evidence to "well ground" the claim 
under 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
"one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claims for service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability. Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement. 
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden. Caluza at  504 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order to present a well- grounded claim for a disability 
rating greater than assigned, a veteran need only submit his 
or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation. See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994). 

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of  Appeals for Veterans Claims (Court) 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Additional law and regulations will be discussed where 
appropriate below.

Entitlement to service connection for a low back injury

Factual Background

The appellant's service medical records reveal that in 
October 1984, he reported feeling a tingling sensation in his 
lower back between the inferior scapula area and the spine.  
He reported that he was pushing a workstand when the 
sensation arose.  Upon clinical examination, he was noted to 
have mild point tenderness in the area described.  The 
appellant displayed full range of motion and was without 
palpable spasm.  

In October 1985, the appellant reported that he fell from a 
ladder onto his lower back.  Radiographic examination found 
that both of his hips and the sacroiliac joints appeared 
normal.  Spondylolysis on the right side at L5 was noted.  No 
spondylolisthesis was found.   The lumbar disc space heights 
were well-preserved, and there were no fractures present.  
The facet joints were normal at all levels.  He was 
prescribed anti-inflammatory medication and was excused from 
lifting more than 10 pounds for a five day period.  During a 
follow-up examination conducted the following month, the 
appellant's back was noted to be tender over the lumbar spine 
area.  There was no radiating pain, or motor or sensory 
defect noted.  He was referred to a physical therapy clinic 
for further treatment.  

The appellant underwent a service department physical 
examination in November 1988.  He reported that he had 
previously sustained trauma to his back, as is noted above.  
There were no clinical findings then recorded as to this 
report.  Upon clinical examination, the appellant's upper 
extremities and spine were noted to be normal.  

In April 1991, the appellant reported that lower back pain, 
as well as other physical complaints, was awakening him at 
night.  

The appellant underwent a VA physical examination in November 
1992.  He reported intermittent episodes of low back pain 
after walking distances of greater than one mile.  He also 
reported stiffness and pain in the mornings, lasting up to 
one hour at a time.  He denied radiation of pain into the 
lower extremities.  Upon clinical examination, the range of 
motion of the back was normal.  

In August 1993, the appellant underwent a rheumatologic 
evaluation by a private Sports Medicine Clinic.  He reported 
a history of awakening at night with low back pain.  Upon 
clinical evaluation, his back was noted to have normal range 
of motion.  

At a January 1994 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that he had 
injured his back when he fell from an aircraft in October 
1985.   The appellant stated that he believed he had full 
range of motion in his back, although if he suspended his 
legs for more than about two minutes, he would experience a 
tingling and numbness in his feet and pain in his back.  He 
stated that he awoke with back pain every morning, and it 
took an hour for the pain to subside.  He added that if he 
carried anything of weight, his back would trouble him, and 
that he would awake every night after about 6 hours with back 
pain.    

During a January 1994 VA physical examination, the appellant 
complained of back pain while laying flat.  Moderate 
scoliosis was noted from the mid thorax to the right and then 
to the left at the lumbosacral region.  Tenderness to 
palpation was noted over the mid-thoracic vertebra and the 
lumbosacral region.  Radiographic examination of the lumbar 
spine revealed normal alignment and no bony abnormalities 
were noted.  The interspaces and sacroiliac joints appeared 
to be normal.  

In January 1996, the appellant underwent an examination 
conducted by S.C., M.D.  The appellant was noted to have 
complained of lower back pain.  Radiographic examination 
found no malalignment in the neutral position.  Vertebral 
body and disc space height was maintained throughout the 
lumbar spine.  There was noted a pars defect within the left 
L5 pars interacticularis.  No spondylolisthesis was detected.  

In March 1996, the appellant underwent a service department 
physical evaluation for enlistment into the Air National 
Guard.  He then denied having, or ever having, recurrent back 
pain.  In the clinical evaluation checklist accompanying the 
medical evaluation, the block marked "normal" is annotated 
with regard to the appellant's  spine and "other 
musculoskeletal" aspects.  However, in the medical 
examination report, it was also recorded that the appellant 
had "[p]ainful joints, 1980, caused by bending, [treatment] 
with anti-inflammatory medications."   

Relevant Law

As is noted above, a claimant for VA benefits bears the 
predicate burden of submitting a claim that is well grounded.  
Reiterating, a well-grounded claim is comprised of competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability. Caluza, 7 Vet. App. at 
506.  

A well-grounded claim may also be established under 
applicable regulation if there is presented evidence of a 
chronic condition during service or a continuity of  symptoms 
following service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997); see Grover v. West, 12 Vet. App. 109 
(1999).  

In Savage, it was held that a claimant may obtain the benefit 
of 38 C.F.R. 
§ 3.303(b) in establishing a claim of service connection by 
showing a continuity of symptomatology. The Court noted that 
an appellant's assertion of continuity of symptomatology, in 
and of itself, may be sufficient to well ground a claim, 
provided that the claimant is competent to make the 
observation proffered.  Savage, 10 Vet. App. 495-497; see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis

Having reviewed all of the evidence of record with regard to 
the appellant's claim for a low back disorder and presumed it 
credible, the Board finds that the appellant has met his 
predicate burden of submitting a well-grounded claim.  

In order for a service connection claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

With respect to in-service incurrence, the appellant's 
service medical records document two instances of complaints 
related to his back; in October 1984 and in October 1985.  In 
particular, the latter incident clearly reveals that the 
appellant sustained lower back trauma as he fell from a 
ladder during the course of his military duties.  He was then 
first noted to have spondylolysis, and he reported periodic 
complaints of back pain and treatment.  

With respect to current disability, the appellant was again 
noted to have the same lower back disorder in January 1996.  
The Board is of course aware that there is other evidence of 
record, including the appellant's own statements in March 
1996 as well several pertinently negative medical reports, 
which stands for the proposition that no current back 
disability exists.  However, the evidence of record suffices 
for the limited purpose of making the claim well grounded.

With respect to the third Caluza prong, nexus, the Court held 
in Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  With respect to 
this issue, the appellant has proffered evidence of continued 
back pain after service.  Back pain is in the nature of 
symptoms to which the appellant, as a layperson, may testify.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  There is no 
evidence of intercurrent disease or injury.  There is 
arguably some medical evidence relating such back complaints 
to the appellant's active duty service, in the form of the 
history reported by the examiner in the March 1996 
examination.

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  The finding that a claim is 
well grounded also places upon VA the duty to assist the 
appellant in the development of his claim by affording him a 
medical examination and by obtaining relevant records which 
could possibly substantiate his claim.  Peters v. Brown, 6 
Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a). 

Having carefully reviewed all of the evidence of record in 
this matter, and assessed its probative value, the Board 
finds that a remand for further development would materially 
assist this inquiry.

Entitlement to service connection for a pulmonary/respiratory 
disability

Factual Background

The appellant's service medical records reveal that in April 
1981, the appellant was assisting in extinguishing a jet 
engine fire when he inhaled chlorobromomethane vapors from a 
fire extinguisher.  He reported feeling pain in his chest and 
dizziness.  He was taken to a service department medical 
facility emergency room and administered a chest radiographic 
study that resulted in normal findings.  He was returned to 
duty that same day.  

In July 1981, the appellant was treated for an episode of 
coughing, shortness of breath, and he was noted to be 
producing green sputum.  His lungs were found to be clear.  
He was prescribed Actifed.(r)  There were no references to the 
appellant's exposure to chlorobromomethane the previous 
month.  

The appellant underwent a service department physical 
examination in February 1984.  His lungs and chest were found 
to be normal upon clinical evaluation, and there were no 
references to any respiratory complaints in the report of 
examination.  The appellant also then underwent a pulmonary 
function test.  He was noted to have a significantly 
decreased maximal mid-expiratory flow rate, consistent with 
early small airway disease.  The examiner opined that this 
may have been due to the appellant's cigarette smoking.  

In January 1985, the appellant complained of tightness and 
congestion in the chest when he inhaled deeply.  He was noted 
to have a low-grade fever and a non-productive cough.  His 
lungs were clear.  The appellant was  diagnosed to have an 
upper respiratory infection.  He was advised to discontinue 
smoking.  

The appellant underwent a service department pulmonary 
function testing in 1988.   He was noted to be smoking one 
and one-half pack of cigarettes per day.  His pulmonary 
function test resulted in findings within normal limits.  

There were no complaints or abnormal findings relative to the 
appellant's respiratory system during a November 1988 
physical evaluation.  In April 1991, the appellant reported 
that although he had stopped smoking six months previously, 
he had recently started smoking again.  

During a November 1992 VA examination, the appellant's lungs 
were noted to be clear to auscultation and percussion 
bilaterally.  He reported a history of bronchitis, that had 
no reoccurred since he had stopped smoking 18 months 
previously.  

During the January 1994 hearing, the appellant testified that 
he had had only one instance of toxic chemical exposure in 
service, and described the circumstances of the jet engine 
fire as are related above.  He stated that after that 
incident, he would experience symptoms that he believed to be 
indicative of a heart attack during periods of exercise, but 
that he was told was merely tightness of the chest.  He 
stated that he had had no post-service treatment for 
bronchial, lung, or breathing problems.  

During the January 1994 VA physical examination, the 
appellant was noted to have mild diffuse wheezing of the 
lungs.  There was no particular cough noted and no clearing.  
Pulmonary function testing in February 1994 detected mild 
obstructive lung disease.  

The appellant underwent a VA pulmonary examination in 
February 1995.  He reported shortness of breath with vigorous 
physical exertion, and a daily cough productive of sputum.  
He reported that he had exercise inducted asthma while in 
childhood.  Pulmonary function testing revealed a borderline 
abnormality with a decrease in mid-flows consistent with 
small airway disease.  The examiner noted the appellant's 
report that he was exposed to chlorobromomethane, and 
observed that presuming its potential for significant 
pulmonary inflammation, such exposure would not have long-
term adverse effects.  He opined that the appellant had very 
mild reactive airways disease or asthma, and that the 
disorder was not related to an in-service incident.  He also 
noted that at the present time, it was not severe so as to 
warrant therapy.  

During the March 1996 service department physical examination 
conducted as prepatory to the appellant's enlistment in the 
Air National Guard, the appellant denied then having, or ever 
having, asthma, shortness of breath, or pain or pressure in 
the chest.   Upon clinical evaluation, his lungs and chest 
were noted to be normal.  


Relevant Law  

The relevant law pertaining to service connection, including 
the claimant's predicate burden to submit evidence of a well-
grounded claim, is summarized above.

Analysis

i.  Residuals of chemical exposure

The Board has carefully examined all of the evidence of 
record with regard to the appellant's contention that he had 
residuals of chemical exposure, and having presumed it 
credible finds that the appellant has not met his predicate 
burden to submit a well-grounded claim.  

Reiterating, a well-grounded claim is comprised of competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability. Caluza, 7 Vet. App. at 
506.  In this matter, the appellant has been diagnosed to 
have mild obstructive lung disease.  However, there has been 
proffered no competent medical evidence of a linkage between 
any in-service exposure to chlorobromomethane and any current 
disability.  

In this case, the appellant was diagnosed in January 1994 to 
have mild obstructive lung disease.  No physician has linked 
this disorder with the appellant's one-time, in-service 
exposure to a toxic substance as he has alleged.  In this 
regard, the appellant's theory regarding this linkage is not 
sufficient to render his claim well grounded.  It is now 
well-established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Similarly, the Board has considered the appellant's argument, 
proffered through his representative during the January 1994 
hearing that the 1988 pulmonary function test resulted in 
more severe findings than previous tests.  However, there has 
been obtained no evidence to suggest that the representative 
has the requisite medical knowledge to render such an 
opinion, or its implicit conclusion that such a test result 
compels the conclusion that exposure to a toxin caused the 
worsened pulmonary function.  Espiritu, supra.  Indeed, and 
although not in reliance in this observation, the Board notes 
that the pulmonary function test interpreted by the 
representative nonetheless was interpreted by a competent 
medical profession as being indicative of within normal 
limits.  

ii.  Pulmonary/respiratory disability

Having found that the appellant has not submitted a well-
grounded claim of entitlement to service connection for 
residuals of exposure to chemicals does not end the Board's 
responsibilities, however.  The Board is obligated to 
"review all issues which are reasonably raised from a 
liberal reading of the appellant's substantive appeal."  
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  This is 
"to include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991). See Caffery v. Brown, 6 Vet. 
App. 377, 382 (1994), Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993).  

The Board's review of the evidence of record compels inquiry 
as to whether the appellant was in essence pursuing the issue 
of entitlement to service connection for a pulmonary or 
respiratory disorder, regardless of the theory proffered.  

Throughout the course of this matter, the appellant has 
sought service connection for an unspecified pulmonary or 
respiratory disorder, based upon the theory that it was 
caused by in-service exposure to the toxic substance.  The 
record is clear that the appellant has consistently sought 
service connection for a pulmonary or respiratory disorder, 
whatever its source.  

Whether the appellant seeks service connection for a 
pulmonary or respiratory disorder on the basis of exposure to 
a toxic substance in service or because the evidence suggests 
that such a disorder may have been sustained during and by 
in-service tobacco use, the appellant's basic claim for 
service connection of a disorder is the same.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) [in the context of deciding 
whether a previously denied claim should be reopened, and 
observing that a claim for a generalized "lung condition" 
under multiple theories of etiology is inextricably 
intertwined with the original claim of service connection for 
a "lung disorder"]. 

Although the law relative to claims of service connection for 
disorders based upon in-service tobacco use will be discussed 
further in the remand directives below, the Board observes 
that while in service, the appellant was diagnosed to have 
small airways disease in February 1984 that the examiner 
observed may have been caused by the appellant's cigarette 
smoking.  In February 1995, a VA examiner confirmed the 
diagnosis that was rendered in service.   The Board thus 
finds that the appellant has submitted claim of entitlement 
to a pulmonary disorder, which is well grounded.  For the 
reasons expressed above, the Board does not believe that the 
appellant's discredited theory of causation, i.e. chemical 
exposure, is dispositive to the outcome of the case.  Nor 
does the Board believe that certification of the issue of 
entitlement to service connection for residuals of chemical 
exposure is binding for the purposed of delineating the issue 
on appeal.  See 38 C.F.R. § 19.35 (1999) [certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue].  

The Board believes that further development of the evidence 
is require as to this issue and will therefore remand the 
claim as is set forth below.

Entitlement to disability ratings greater than 10 percent 
assigned for bilateral knee chondromalacia  

Factual Background

In April 1992, the appellant complained of a cracking sound 
in both knee joints.  He stated that he had discomfort and 
stiffness over the course of the previous eight months.  He 
stated that knee pain increased with waling, and he 
experienced "catching," and a grinding sensation when he 
squatted.  He was referred to a physical therapy clinic for 
strengthening exercises, and was excused from running, 
squatting, and jumping. 

During the November 1992 VA examination, the appellant 
reported that his bilateral knee crepitus had worsened during 
the previous two years.  He also reported pain with overuse 
of the knees, but stated that he was able to walk without 
limitations, although he had difficulty in kneeling and 
squatting.  Upon clinical examination, the range of motion of 
both knees was normal.   

During the January 1994 personal hearing, the appellant 
stated that he had difficulty squatting.  Through his 
representative, he averred that his knees were painful, and 
when squatting they would tend to collapse.  

At the January 1994 personal hearing, the appellant related 
that his right knee pain was more severe than his left knee, 
and that he had less range of motion in the former.  He added 
that he had pain with increased walking, and as he walked 
more the pain would become more sharp.  He stated that he did 
not observe much swelling, but that he had pain.  He 
testified that as he bent over, his knees would become 
unstable, and that he had fallen several times.  

During the January 1994 VA examination, the knees 
demonstrated good stability, and rotational testing 
demonstrated and lateral and medial pressure did not cause 
any pain or discomfort or elicit any weakness or give-way.  
The appellant was noted to have excellent range of motion of 
both knees from 180 degrees.  Some crepitance of the right 
kneecap on flexion and extension was noted.  Minor crepitance 
was noted the left patella.  Tenderness of each patella and 
patellar tibial tubercle tendon was noted.  Radiographic 
examination of both knees showed no bony or soft tissue 
abnormalities, and the articular relationships were noted to 
be normal.  

During the March 1996 service department physical examination 
conducted as part of the appellant's enlistment into the Air 
National Guard, the appellant denied having, or ever having 
had, cramps in the legs, arthritis, rheumatism, bursitis, and 
a "trick" or locked knee.  He reported that he had "joint 
pain on medication - rarely."  The appellant's lower 
extremities were noted to be normal upon clinical evaluation, 
and the examination report is devoid of any mention of 
recurrent knee pain.  

During a June 1996 VA examination, the appellant's left knee 
medial and lateral ligaments and anterior drawer signs were 
negative and nontender over the medial tibial plateaus.  The 
appellant displayed normal range of motion to flexion and 
extension.  There was also noted subtellar crepitus with pain 
with motion of the left patella.  No swelling was noted.  A 
radiographic examination detected no abnormalities.

During a June 1996 VA examination of the appellant's right 
knee, the medial and collateral ligaments were noted to be 
intact.  The appellant had normal range of motion to flexion 
and extension. Rotation of the lower leg against the femur 
was negative, without any tibial plateau tenderness.  
Infrapatellar tenderness and subpatellar tenderness was noted 
with motion of the patella.  No swelling was noted.  A 
radiographic examination detected no abnormalities.

During a June 1999 VA examination, the appellant could 
actively flex his knees to greater than 140 degrees and 
extended them to zero degrees.  No joint instability was 
detected.  There were indications of potential cartilaginous 
problems and pain with McMurray's testing was noted 
bilaterally.  The knee joints were "not particularly 
swollen," and there was no redness.  Upon squatting fully, 
the examiner observed that the appellant's patella tended to 
"ride somewhat lateral," but it did not sublux and the 
examiner was unable to make them sublux.  Upon weight testing 
with a 10 pound weight, the appellant was able to extend the 
knees fully with very minimal crepitus.  His reflexes were 
normal.  The examiner observed that there was no loss of 
function.  Radiographic examination resulted in normal 
findings.  

Relevant Law

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of diagnostic criteria set 
forth at 38 C.F.R. § 4.71a.  Under the assigned Diagnostic 
Code 5257, the appellant's knee impairment is evaluated under 
its degree of recurrent subluxation or lateral instability.  
The 10 percent ratings currently assigned contemplate that 
the severity of the appellant's disability of each knee is 
characterized as "slight."  Under the assigned Diagnostic 
Code, a 20 percent evaluation would be appropriate if the 
appellant's disability would more nearly approximate a 
characterization of "moderate."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1999).


Discussion

The appellant has presented competent testimony of more 
severe symptoms, and his testimony is presumed credible for 
the limited purpose of the well-grounded claim requirement.  
The appellant's claim for an increased disability rating is 
therefore well grounded.  Proscelle, supra.  The Board has 
concluded that ample evidence is of record as to these issues 
and that a remand for further development is unnecessary.

The Board has carefully considered all of the evidence of 
record with regard to the appellant's knees, and finds that 
the medically identified pathology does not meet, or 
approximate, the severity requisite for the assignment of a 
20 percent disability rating.

Generally, and as to both of the appellant's knees, the 
record reveals that the primary symptom is crepitus.  In 
particular, from the onset of the appellant's disorder while 
in service in April 1992, the appellant complained of 
crepitus upon movement, with some discomfort and stiffness, 
especially upon squatting.  It was not reported, however, 
that the appellant then had any sustained impairment beyond 
that characterized by minimal pain.  In particular, in 
November 1992 the appellant stated that he had pain with 
overuse of his knees, but he was able to walk and the range 
of motion was normal.  

As is noted above, the Board's primary responsibility after 
the submission of a well-grounded claim is to ascertain the 
probative weight of the evidence submitted.  The Board notes 
that the report of the service department's physical 
examination, conducted in March 1996 as part of the 
appellant's enlistment into the Air National Guard, is devoid 
of any mention of any knee symptoms.  Juxtaposing this report 
with the June 1996 VA examination, the Board finds that the 
appellant's knee symptoms were still then consistent with the 
assignment of a 10 percent, but not greater disability 
rating.  As is reported above, there was noted in June 1996 
subtellar crepitus with pain upon motion of the patella, but 
there was no swelling and the appellant displayed normal 
range of motion to flexion and extension, albeit with the 
pain as reported.

The medical evidence of record demonstrates that the 
essential symptom of the appellant's knee disorder remained 
constant thereafter.  In June 1999, the appellant displayed 
full range of motion to flexion and extension of both knees.  
See 
38 C.F.R. § 4.71, Plate II (1999).  There was no joint 
instability or redness.  Although the examiner noted that 
crepitus remained, the appellant was able to fully extend his 
knees with very minimal crepitus using a 10 pound weight.

Governing VA regulations mandate that functional impairment 
is to be considered in assessing the severity of an 
orthopedic disability such as the appellant's left knee 
disorder.  See 38 C.F.R. §§ 4.40 and 4.45 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These regulations 
require that functional impairment be "supported by adequate 
pathology."  38 C.F.R. § 4.40 (1999).  The Board notes that 
the examiner opined the appellant had "no loss of 
function."  More significantly, 38 C.F.R. §§ 4.40 and 4.45 
do not apply to knee disabilities which are rated under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  Disability ratings greater than 10 
percent for each knee disorder is therefore denied. 

Entitlement to a compensable disability rating for a left 
corneal scar

Factual Background

In December 1985, the appellant complained of left-eye 
blurring of one week's duration.  He was noted to have a 
"macular hole."  In March 1987, the appellant was struck in 
the face with a rock by an assailant.  His plastic-lens 
eyeglasses shattered in the assault.  He complained of 
blurred and double vision, and was noted to have sustained a 
left eye, non-penetrating corneal abrasion.  He was 
prescribed ointment, an eyepatch and a shield.  Several days 
later, clinical examination of the left eye found the corneal 
abrasion to be "resolving."  In August 1988, the appellant 
complained of a headache after experiencing left eye 
irritation, dryness, and difficulty in focusing.  He was 
diagnosed to have had a possible ocular migraine attack.  In 
August 1990, the appellant was treated for an episode of a 
left eye infection of four days duration, and was diagnosed 
to have conjunctivitidis.  

The appellant underwent a VA vision examination in November 
1992.  He reported that he had sustained trauma to the left 
eye during his childhood, when a baseball struck him.  He 
also reported the 1987 assault as is noted above.  Upon 
clinical evaluation, his right eye corrected vision was 20/15 
at a distance and 20/20 at near.  His left eye visual acuity 
was 20/30 at a distance and 20/20 near.  The appellant 
reported diplopia.  The examiner noted that upon questioning 
the appellant, he ascertained that the appellant experienced 
an intermittent shadow of the image he saw, and that this 
only occurred relative to the left eye.  The physician opined 
that the appellant's complaint did not amount to "true 
diplopia," and that extraocular muscle testing did not 
reveal any restrictions or significant phorias or tropias.  

Upon clinical testing, there was no visual field defect.  
Both pupils were equal in size, and were briskly reactive 
with an afferent pupillary defect.  Upon slit lamp 
examination, the left lower eyelid was noted to have a small 
papilloma.  There were no other eyelid abnormalities or 
scars.  The cornea of the left eye had anterior stromal 
scarring approaching visual axis. The appellant was diagnosed 
to have an old corneal scar and macular hole in the left eye.  

During the January 1994 personal hearing, the appellant 
stated that when he was tired, he experienced double vision 
of his left eye.  He stated that he could not drive at night, 
and that he had "floating spots" across his eye.  

During the January 1994 physical examination, fundoscopic 
examination was normal, and the lens appeared clear. The 
appellant had good extraocular muscles and peripheral vision, 
and did not seem to have any double vision when he was tested 
through the extraocular vision pattern.  Good peripheral 
vision was reported.  

During the March 1996 service department physical examination 
conducted prior to the appellant's enlistment with the Air 
National Guard, the appellant reported that he had previously 
sustained trauma to the left eye.  The appellant's right eye, 
distant corrected vision was 20/20.  His left eye, distant 
corrected vision was 20/30.  His field of vision capability 
was noted to be within normal limits, and he passed a color 
vision test.  His night vision was also found to be within 
normal limits.  Slit lamp examination detected a slight 
corneal leukoma centrally and over the macular area that was 
"indistinct."  The examiner observed that this was not 
considered disqualifying to the appellant's service entry.  
The appellant was noted to have required prescription eyewear 
since childhood, and his then present prescription was 
adequate.  

Relevant Law

The relevant law pertaining to the ratings of disabilities 
and the establishment of well-grounded claims for rating 
increases is set forth above.  

The appellant's left eye disorder is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6011and 6099.  Thus, the 
appellant's disorder is rated as the residual of an unlisted 
injury requiring rating by analogy to that schedular 
provision pertaining to localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated enlarged or diminished image.  See 
38 C.F.R. § 4.27 (1999).  The analogized criteria provides 
that a 10 percent evaluation is warranted for unilateral or 
bilateral symptoms.  Under 38 C.F.R. § 4.84a, Diagnostic Code 
6011, a 10 percent disability evaluation is the maximum 
assignable rating, absent other diagnoses of visual 
impairment.  

Analysis

Because the appellant has alleged that his current disability 
is more severe than is contemplated by the currently assigned 
non-compensable rating, his claim is well grounded.  See 
Proscelle, supra.  The Board concludes that the medical and 
other evidence of record forms a sufficient evidentiary basis 
to render and informed decision as to this issue.  No further 
development is necessary.

Having carefully considered all relevant medical and lay 
evidence, the Board finds that the evidence does not support 
the assignment of a compensable disability rating for the 
left eye corneal scarring.  It is to be noted that under the 
provisions of the applicable Diagnostic Code, there must be 
at least one of the predicate eye abnormalities (i.e., 
centrally localized scars or atrophy, or irregularities of 
the retina) combined with an irregular, duplicated, enlarged 
or diminished image.  38 C.F.R. § 4.84a, Diagnostic Code 
6011.  In this case, although a slight localized scar has 
been reported as of the most recent service department 
physical examination in March 1996, it has not been shown to 
cause any of the necessary resulting eye impairments so as to 
warrant the assignment of a 10 percent disability rating.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  The Board 
places great probative value on the service department's 
finding that the appellant had no visual impairment so as to 
warrant his disqualification from Air National Guard service, 
as it cannot be doubted that ascertainment of his visual 
capability would have then been most closely scrutinized.  

The appellant's disorder has not been shown to have caused 
impairment of vision so as to warrant the assignment of a 
compensable rating under other diagnostic codes.  When last 
examined in March 1996 by Air Force examiners, prepatory to 
his enlistment into the Air National Guard, the appellant's 
distant corrected vision was noted to be 20/20 in the right 
eye, and 20/30 in the service-connected left eye.  See 
38 C.F.R. §§ 4.75; 4.84a, Table V (1999).  The appellant has 
not contended, and the evidence does not show, that 
impairment of vision has thereafter worsened.  See VAOPGCPREC 
11-95 [holding in part that the Board is not required to 
remand an appealed claim merely because of the passage of 
time when an adequate examination report was originally 
prepared, unless the severity of the disability has 
increased]; see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) [holding that an examination conducted without the 
claims folder resulted in harmless error, because the 
veteran's disorder was then shown to be asymptomatic].    

A compensable disability rating is therefore denied.

Entitlement to disability ratings greater than 30 percent for 
right shoulder bursitis, 
and greater than 20 percent for left shoulder bursitis   

Factual Background

The appellant's right extremity is his major, or dominant, 
extremity and his left shoulder is his minor extremity.

During a November 1992 VA examination, the appellant denied a 
history of trauma to the shoulders.  He stated that he had 
pain with overuse, but no pain with normal activity.  
Examination of the shoulders revealed "significant" 
crepitus, and normal range of motion.  He was diagnosed in 
part to have a history of bilateral shoulder crepitus and 
pain.

During an August 1993 Sports Medicine Clinic examination, the 
appellant was noted to have normal movement of his shoulders 
but with marked crepitus and grinding on movement.  

At the January 1994 personal hearing, the appellant testified 
in substance that he injured his shoulders while in service 
at the same time he injured his back.  He stated that he was 
given anti-inflammatory medication, and had no in-service 
treatment for his shoulders thereafter.  He stated that he 
did not have full range of motion of his shoulders.  The 
appellant testified to a popping sensation while moving one 
of his arms, and stated that he had pain with the movement.  
He stated that his shoulders sometimes ached when he drove, 
and that he was unable to continue post-service employment as 
a heavy maintenance mechanic.  

During a January 1994 VA examination, the appellant reported 
"off and on" bilateral shoulder pain.  He stated that he 
was unable to raise his arms over his head.  Clinical 
examination detected crepitance in both shoulders.  The 
appellant had limited range of motion with lateral abduction, 
with the right loss of motion being slightly more than the 
left.  He had moderate limitation of motion to anterior 
abduction, and tenderness over the tip of the 
acromioclavicular joint at the deltoid.  

During the March 1996 service department physical examination 
conducted prior to his enlistment into the Air National 
Guard, the appellant denied having a painful or "trick" 
shoulder or elbow.  Upon clinical evaluation, the appellant's 
upper extremities were found to be normal.  

During a June 1996 VA examination, the appellant reported 
that his shoulder pain had been worsening over the years.  He 
reported that his right shoulder "lock[ed] up," quite 
frequently, especially if he attempted to raise his arm 
overhead or sideways.  He stated he experienced much crepitus 
in both of his shoulders.  He stated that it was quite 
painful in both of his shoulders as he attempted to work 
overhead.  He reported pain upon arising in the morning and 
some swelling.  

Right shoulder elevation was to 180 degrees, abduction was to 
95 degrees.  The movement to that extent was noted to be 
accomplished "fairly easily," and from there to 160 degrees 
with pain.  He displayed normal external and internal 
rotation of the right shoulder.  He was able to get his right 
hand behind his back up to the level of T12 and he could 
cross over to the top of the scapula behind his left shoulder 
with his right arm.  Swelling was noted over the anterior 
bursa of the right shoulder with pain upon pressure.  
Crepitus was noted upon movement.

The appellant was able to elevate his left shoulder to 180 
degrees.  Abduction was to 180 degrees.  External and 
internal rotation were greater than 90 degrees.  No 
tenderness was demonstrated over the shoulder. Slight 
crepitus was noted.  Radiographic examination of both 
shoulders revealed no bony abnormality.
The appellant was diagnosed to have chronic anterior shoulder 
bursitis.  

During a June 1999 VA physical examination, no obvious 
atrophy, redness or swelling was noted of either shoulder.  
The appellant was noted to be right handed.  Pain upon 
palpation was noted over the acromioclavicular joint and in 
the shoulder in general.

Unassisted range of motion of the right shoulder was to 160 
degrees, and assisted was to 170 degrees.  Unassisted 
abduction was to 95 degrees and to 130 degrees assisted.  
External rotation was to 85 on the right unassisted and to 90 
degrees assisted.  Internal rotation was to 85 unassisted and 
90 degrees assisted.  

Range of motion of the left shoulder was to 160 degrees 
unassisted and to 175 degrees assisted.  Unassisted abduction 
was to 95 degrees, and assisted movement was to 120 degrees.  
External rotation was to 80 degrees (unassisted) and to 90 
degrees (assisted).  Unassisted internal rotation was to 80 
degrees and assisted was to 90 degrees.

In weight testing with a 10 pound weight, the appellant was 
able to forward flex three times but was unable to reach 90 
degrees.  In abduction testing, he approximated 90 degrees in 
up to four repetitions.  The examiner noted that the 
appellant had much crepitus on palpation, causing a great 
deal of pain.  There was no redness or swelling noted after 
the testing and there was no joint instability found.  
Radiographic examination of the shoulders resulted in normal 
findings.  

The appellant was diagnosed to have a subjective complaint of 
limited motion.  A physician's handwritten note reflects a 
notation of loss of 20 to 30 percent of function, and 35 
degrees loss of elevation and abduction.       

Relevant Law

The appellant's bilateral shoulder disorder is currently 
rated under the schedular provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019-5201, pertaining to bursitis and 
resulting in limitation of motion of the effected part.  As 
to the latter, full range of motion of the shoulder is 
measured from zero degrees to 180 degrees in forward 
elevation (flexion) and zero degrees to 180 degrees in 
abduction.  38 C.F.R. § 4.71, Plate I (1999).  

The Diagnostic Code pertaining to limitation of motion of the 
arm provides that limitation of motion to 25 degrees from the 
side of the major extremity, warrants a 40 percent rating, 
with a 30 percent evaluation for the minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity and 20 percent for the minor extremity. Limitation 
of motion at shoulder level warrants a 20 percent rating for 
either the major or minor extremity. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).

Prior to the October 1999 rating decision, the appellant's 
bilateral shoulder disorder was evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 
5203; the latter pertaining to impairment of the clavicle or 
scapula.  Under those schedular criteria, the maximum 
assignable disability rating was 20 percent when dislocation 
or non-union of either shoulder was found.  38 C.F.R. § 
4.71a, Diagnostic Codes 5019, 5203 (1999).   

Analysis

As to both issues related the shoulders, because the 
appellant has alleged that his current disability is more 
severe than is contemplated by the currently assigned rating, 
his claim is well grounded.  The Board has concluded that 
sufficient evidence if of record to rate the claims in an 
informed manner and that a remand for additional development 
is unnecessary.

i.  Right shoulder bursitis

Prior to June 1999, the appellant's right shoulder disorder 
was rated as 10 percent disabling.  By rating decision dated 
in October 1999, the disability rating was increased to 30 
percent disabling, as of June 1999, the date of a VA medical 
examination and the point at which it was factually 
ascertainable that an increase in the appellant's disability 
had occurred.  See 38 C.F.R. § 3.400(o) (1999).

The Board observes that the first mention of the appellant's 
right shoulder disorder, as opposed to the severity of the 
bilateral condition, was during the January 1994 VA 
examination.  Prior to that time, the appellant's principal 
complaints were as to both of his shoulders having pain with 
overuse (e.g., periodic aching while driving and inability to 
function as a heavy maintenance mechanic) and crepitus. 

As noted, in January 1994 the appellant reported that his 
right shoulder range of motion as to lateral abduction was 
slightly more than the left.  The first clinical test of the 
severity of the appellant's right shoulder disability within 
the specific criteria as are established in the Schedule was 
in June 1996.  At that time, the appellant was able to fully 
flex his right shoulder to 180 degrees, and was indeed able 
to position his right hand behind his back to the T12 level.  
That the examiner made specific comment as to the foregoing 
movement, and abduction to 95 degrees as accomplished 
"fairly easily" is indicative that the appellant's right 
shoulder impairment of movement principally involved the 
abductive movement; and principally without impairment 95 
degrees.  From that point to 160 degrees of abduction, the 
movement was with pain.  

Limitation of motion of the right shoulder had worsened 
somewhat by the time of the June 1999 VA examination.  
Unassisted flexion was then to 160 degrees - a loss of 20 
degrees of movement since last measured.  Although unassisted 
abduction remained the same as it had been in June 1996 
(i.e., to 95 degrees), unassisted external and internal 
rotation were specifically noted to be five degrees less than 
normal.  

Most significant were the results of the June 1999 VA 
examination with regard to the appellant's ability to lift a 
10 pound weight.  In the Board's view, the testing revealed 
that the appellant's functional ability to lift an 
appreciable weight would be impaired beyond the point at 
which he was required to so lift approximately to 90 degrees.  
The finding that he was unable to forward flex at all beyond 
that point, approximates a finding that the appellant's right 
arm movement is effectively limited to a point midway between 
the side and the shoulder level.  

With consideration of the applicable diagnostic code, the 
Board observes that in order for the appellant to receive a 
disability rating greater than 30 percent for the right 
shoulder disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, the disability picture would need to approximate a 
finding that the appellant's right arm motion was limited to 
25 degrees from the side.   Such a finding has not been 
demonstrated throughout the course of the appellant's 
disorder.  In particular, the June 1999 VA examination 
demonstrated that the appellant was able to abduct his arm 
beyond the 25 degree point, but not to the 90 degree level.  
Indeed, the medical evidence as of June 1999 is demonstrative 
of the appropriateness of the currently assigned 30 percent 
disability rating, but not higher.  

As is alluded to above, the Board also finds that the June 
1999 rating examination is the point at which it was 
factually ascertainable that the appellant's right shoulder 
disorder had worsened so as to warrant the assignment of a 30 
percent rating.  See 38 C.F.R. § 3.400(o) and Fenderson, 
supra.  Prior to that time, the appellant's disorder had been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5203 as 
10 percent disabling.  Under that provision, the appellant's 
right shoulder impairment was evaluated as impairment by 
malunion or nonunion of the shoulder without loose movement.  
In order for a higher disability rating to be assigned for 
the period in question (September 1992 to June 1999), the 
disability rating would have had to approximate a finding 
that the impairment was characterized by non-union with loose 
movement, or dislocation of the shoulder - both were not 
demonstrated by the competent medical evidence.  

Under the considerations as set forth in Fenderson, supra, 
the Board has also considered whether the appellant would 
have been entitled to a disability rating greater than 10 
percent for the period September 1992 to June 1999 under the 
currently applied 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
However, under that provision, the appellant's right shoulder 
disability would have had to approximate a finding that his 
limitation of motion was limited to a point "at shoulder 
level."  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  As is noted above, 
the appellant's right shoulder limitation of motion was not 
so demonstrated prior to June 1999.  

Accordingly, the Board concludes that the RO correctly staged 
the ratings for the appellant's service-connected right 
shoulder disability.

The Board has also carefully examined the other diagnostic 
codes to ascertain whether the appellant's right shoulder 
disorder could be rated under alternative provisions so as to 
warrant a higher rating than 30 percent.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In the instant case, the medical evidence of the appellant's 
worsening disorder supports the application of 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The application of that 
schedular provision was appropriate as the appellant's 
disorder clearly met the medical criteria there established, 
as well as the requisite severity of the disorder in 
question.  Butts, supra; see Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

A disability rating greater than 30 percent for a right arm 
shoulder disability is denied.    

ii.  Left shoulder bursitis

Prior to June 1999, the appellant's left shoulder disorder 
was rated as 10 percent disabling.  The October 1999 rating 
decision increased the evaluation to 20 percent disabling, as 
of the June 1999 VA medical examination.  

As has been noted, prior to a June 1996 VA medical 
examination, the only mention of the severity of the 
appellant's left shoulder disorder was that it was less 
severe than his right shoulder disability.  Again, the 
appellant's principal complaints were as to both of his 
shoulders having pain with overuse (e.g., periodic aching 
while driving and inability to function as a heavy 
maintenance mechanic) and crepitus. 
The appellant reiterated these basic complaints in June 1996.  
The findings at that time reflected full range of motion with 
"slight" crepitus.  There was then noted no tenderness or 
swelling of the left shoulder.

The findings of the June 1999 VA medical examination as to 
the appellant's left shoulder symptoms are markedly similar 
to those of his right.  At that time, the appellant was able 
to flex his left shoulder to 160 degrees without assistance; 
abduct to 95 degrees, and rotate both internally and 
externally to 80 degrees.  

Again, the Board observes that specific inquiry was then made 
as to the appellant's ability to lift a 10 pound weight.  As 
has been discussed above, the appellant's functional ability 
to lift an appreciable weight is impaired beyond the point at 
which he is required to so lift approximately to 90 degrees, 
and the appellant's functional capability of his minor arm is 
effectively limited to movement between his side and his 
shoulder level.  

The appellant's left shoulder is his minor appendage.  38 
C.F.R. § 4.69.  With consideration of the applicable 
diagnostic code, the Board observes that in order for the 
appellant to receive a disability rating greater than 20 
percent for the left shoulder disorder under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, the disability picture would 
need to approximate a finding that the appellant's left arm 
motion was limited to 25 degrees from the side.  Such a 
finding has not been demonstrated throughout the course of 
the appellant's disorder.  

The Board also finds that the June 1999 rating examination is 
the point at which it was factually ascertainable that the 
appellant's left shoulder disorder had worsened so as to 
warrant the assignment of a 20 percent rating.  Fenderson, 
supra.  Prior to that time, the appellant's left shoulder 
limitation of motion was minimal, and as was found during the 
June 1996 VA examination, his principal complaint was 
crepitus. 

The appellant's left shoulder disorder had been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203 as 10 percent 
disabling.  As with his major arm, under this schedular 
provision, the appellant's left shoulder impairment was 
evaluated as impairment by malunion or nonunion of the 
shoulder without loose movement.  In order for a higher 
disability rating to be assigned for the period in question 
(September 1992 to June 1999), the disability rating would 
have had to approximate a finding that the impairment was 
characterized by non-union with loose movement, or 
dislocation of the minor shoulder - both were not 
demonstrated by the competent medical evidence.  

The Board has also considered whether the appellant would 
have been entitled to a disability rating greater than 10 
percent for the period September 1992 to June 1999 under the 
currently applied 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
However, under the regulatory provisions that are set forth 
above with regard to the appellant's right shoulder disorder, 
a disability rating greater than 10 percent would have had to 
be premised upon findings approximating motion limited to 
that "at shoulder level."  Medical evidence, or allegation, 
suggesting such a limitation is not of record.  

As to the left shoulder, the Board reiterates its findings as 
applied to the right shoulder disability and the application 
of 38 C.F.R. § 4.71a, Diagnostic Code 5201, vice the formerly 
applied Diagnostic Code 5203.  In short, because the 
appellant's disorder squarely met the criteria set forth in 
the former provision, and the diagnostic code afforded the 
appellant a higher disability rating, selection of the former 
provision was appropriate.  Butts, supra; see Shipwash, 8 
Vet. App. 224.  

With respect to both the right and left shoulder disability, 
the Board has explored the possibility of assigning 
additional disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
See DeLuca, discussed above.  However, although functional 
loss due to pain can be the basis for an increased schedular 
rating, this must be supported by adequate clinical pathology 
to indicate that pain debilitates a person to an extent 
commensurate with a rating higher than the one assigned.  In 
this case, although shoulder pain on palpation has been 
identified by examiners, no atrophy and no other identifiable 
problems due to the appellant's reported pain.  Under the 
circumstances, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca do not warrant an increased rating.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims as to these two issues.  A disability 
rating greater than 30 percent for right shoulder disability 
and greater than 20 percent for  left shoulder disability is 
denied.    

ORDER

The appellant's claim of entitlement to service connection 
for a low back disability is well grounded.  To that extent 
only, the appeal is granted as to this issue.

The appellant's claim of entitlement to service connection 
for a pulmonary or respiratory disability is well grounded.  
To that extent only, the appeal is granted as to this issue.

A disability evaluation in excess of 10 percent for a 
disability of the left knee is denied.

A disability evaluation in excess of 10 percent for a 
disability of the right knee is denied.

A compensable evaluation for a left corneal scar is denied.
 
A disability evaluation in excess of 30 percent for a right 
shoulder disability is denied.

A disability evaluation in excess of 20 percent for a left 
shoulder disability is denied.  


REMAND

The Board has determined that further medical inquiry is 
warranted into the appellant's claims of service connection 
for a back disability and a pulmonary disorder, and for a 
disability rating greater than assigned for hemorrhoids.  

Back disability

As discussed above, the appellant has submitted some evidence 
of a current back disability which may have had its inception 
during service.  There is also evidence that no current back 
disability exists.  Moreover, the exact nature of any 
existing back disability has not been identified with 
precision.  In order to clarify these matters, the Board will 
instruct the RO to schedule the appellant for a VA physical 
examination.

Pulmonary/Respiratory Disorder

As is noted above, the Board has determined that the evidence 
has raised a claim of entitlement to service connection for a 
disability based upon tobacco use in service, and the Board 
has determined that the claim is well grounded.  However, 
remaining is the determination as to the merits of the 
appellant's claim, both as to the existence and nature of the 
appellant's disorder and its etiology.  

As the factual background section indicates, the existence 
and, if existing, the precise nature of the appellant's 
pulmonary/respiratory disability is uncertain.  Pulmonary 
function testing in February 1994 resulted in a finding of 
mild obstructive lung disease.  When last examined by VA in 
February 1995, mild reactive airways disease or asthma were 
suggested.  No pertinent diagnosis was rendered during the 
March 1996 Air National Guard physical examination. 
Thus, remaining for the Board's determination are the 
questions of whether the appellant presently has a 
respiratory disability, and, if so, whether medical evidence 
would support a grant of service connection for it.  In this 
regard, specific medical inquiry must be made into these 
questions.  See Allday v. Brown, 7 Vet. App. 517 (1995);  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) [all holding that the Board 
may not rely upon its own unsubstantiated medical opinion].    

The appellant's claim will therefore be remanded as is set 
forth below.

Hemorrhoids

The appellant's claim for a disability rating greater than 
assigned for hemorrhoids is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  The criteria establish that for 
external or internal hemorrhoids, a maximum 20 percent rating 
is warranted if the disorder is manifested by persistent 
bleeding with secondary anemia, or with fissures.  A 10 
percent rating applies if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The disorder is 
noncompensable if mild. 38 C.F.R. § 4.114.

In this matter, the appellant underwent a VA physical 
examination in November 1992.  He reported having recurrent 
hemorrhoids since 1987.  It was noted that he had undergone 
sigmoidscopic testing that revealed evidence of hemorrhoids.  
At the January 1994 personal hearing, the appellant stated 
that he noted blood in his stool each time he had a bowel 
movement.  He stated that he had been prescribed Metamucil(r).  
At a January 1994 VA examination, the appellant reported that 
he was continuing to have bleeding bowel movements.  
Hemorrhoidal tags were noted.
During the March 1996 service department physical examination 
conducted prior to his enlistment into the Air National 
Guard, the appellant reported that he had hemorrhoids.  These 
were noted to be treated with over-the-counter medications 
and were not considered disqualifying.  

As is alluded to above, because the appellant has reported 
that the symptoms of his hemorrhoidal disorder are more 
severe than previously noted, the claim is well grounded and 
must be developed.  Proscelle, supra.  In this matter, 
medical inquiry has not been conducted by VA into the 
severity of the appellant's hemorrhoidal disorder, and the 
Board is unable to evaluate the severity of the appellant's 
disorder upon the current record.  The claim will accordingly 
be remanded for the conduct of a medical examination.  

Accordingly, the appellant's claims of entitlement to service 
connection for a back disability and a respiratory disorder, 
and his claim of entitlement to a compensable disability 
rating for hemorrhoids are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Notwithstanding the above, the RO 
should make specific inquiry concerning 
the existence of additional service 
medical records pertaining to the 
appellant's current, or recent, service 
in the Air National Guard.  Any post 
March 1996 medical records from that 
source should be obtained and associated 
with the appellant's claims folder.

3.  The appellant should be scheduled for 
a VA examination to determine the current 
existence, nature and etiology of the 
appellant's claimed back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.  
The examining physician should indicate 
whether the appellant currently has a 
back disability and if so what is the 
precise diagnosis.  If any identified 
back disability is a congenital or 
developmental abnormality, this should be 
so noted.  The etiology of any identified 
back disability should also be indicated, 
with specific reference to the back 
trauma reported during service.  Any 
appropriate clinical testing should be 
conducted.    A copy of the examination 
report must be associated with the 
appellant's claims folder.

4.  The appellant should be afforded a VA 
examination by a physician to determine 
whether he currently has a respiratory or 
pulmonary disorder, and if so, whether 
such was incurred during the course of 
his active military service.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. Any 
appropriate clinical testing should be 
conducted.  The examiner must express an 
opinion as to the likelihood that any 
current disorder was caused or aggravated 
by in-service tobacco use.  A copy of the 
examination report must be associated 
with the appellant's claims folder.

5.  The appellant should be afforded a VA 
examination by a physician to determine 
the severity of the service-connected 
hemorrhoids.  The claims folder and a 
copy of this remand must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand. Any 
appropriate clinical testing should be 
conducted.  The examiner must report as 
to the severity, nature, and frequency of 
the appellant's hemorrhoidal disorder.  A 
copy of the examination report must be 
associated with the appellant's claims 
folder.

6.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

 The Court has observed that spondylolysis is a "dissolution of a vertebra; a condition 
marked by platyspondylis, aplasia of the vertebral arch, and separation of the pars 
interarticularis," and spondylolisthesis is a "forward displacement of one vertebra over 
another, usually of the fifth lumbar over the body of the sacrum, or of the fourth lumbar 
over the fifth, usually due to a developmental defect in the pars interarticularis."  See Smith 
v. Derwinski, 1 Vet. App. 235, 236 (1991) (citing Dorland's Illustrated Medical 
Dictionary).  
  The month of testing is not indicated in the report.  The year "1988" is written on the top 
right hand corner of the report.  
  The Board also notes that physician observed the appellant's pulmonary disorder 
originated in childhood, thus suggesting that the appellant may have had a preexisting 
disorder.  However, there is no evidence of record to indicate that the appellant had asthma 
prior to his entrance onto active duty.  In particular, the appellant's service entrance 
physical examination is devoid of any mention of pulmonary complaints, symptoms or 
diagnoses.  In this regard, the physician's opinion as to the preexistence of the appellant's 
disorder is not supported.  See Miller v. West, 11 Vet. App. 345, 348 (1998) [holding that a 
veteran's self-report that he had previously suffered from "depression or excessive worry;" 
in-service clinical records reflecting a pre-service diagnosis of a psychiatric disability, and 
an in-service medical board that found the veteran's psychiatric disability to have 
preexisted service were insufficient to rebut the "presumption of soundness" as was found 
in 38 U.S.C.A § 1111, because these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record." Because they were therefore "without a 
factual predicate in the record," they were insufficient to rebut the presumption of 
soundness].        
  Because the evidence of record as to both of the appellant's knees was developed 
contemporaneously, the Board will review the evidence of record in its whole as to both 
knees prior to its analysis of the rating issue of each individual knee.  
  Because the evidence of record as to both of the appellant's shoulders was developed 
contemporaneously, the Board will review the evidence of record in its whole as to both 
shoulders prior to its analysis of the rating issue of each individual shoulder.  

  The Board observes that the appellant is right handed, and his right shoulder is therefore 
considered under the criteria as specified for the "major" rating.  See 38 C.F.R. § 4.69 
(1999).  

